1 Reported in 230 N.W. 457.
Action in the district court of Rice county in the fifth judicial district to recover for personal injuries sustained by the plaintiff in Kansas while employed by the defendant railway company in interstate commerce. By stipulation the venue was changed to Steele county in the same district. The railway company moved *Page 54 
that the action be dismissed upon the ground that a trial of it in Steele county would unreasonably burden interstate commerce and so violate the commerce clause of the constitution; and further it alleged that the ends of convenience would be served if the case were dismissed and the trial were not had in Minnesota; and that it was within the power and discretion of the Minnesota courts to refuse jurisdiction and dismiss the case. The motion was granted and formal judgment of dismissal was entered. The plaintiff sought to review the judgment upon mandamus issued from this court. Upon hearing it was held that mandamus was not the proper remedy, and the writ was quashed and judgment of dismissal was entered. State ex rel. Boright v. District Court, 178 Minn. 236, 226 N.W. 569. The plaintiff appeals from the judgment.
In discussing the matters presented it is convenient to consider (1) whether the court had jurisdiction; (2) whether, if so, it should refuse to try the action in Minnesota because such trial would unreasonably burden interstate commerce; (3) whether jurisdiction should be refused because thereby the ends of convenience would be served; and (4) the effect of the federal employers liability act assuming to give concurrent jurisdiction to the state courts. There are no other questions.
1. The plaintiff is a citizen and resident of Kansas. The defendant is organized under the law of Illinois and Iowa. It has a line of railway and does a general interstate and intrastate railway business in Illinois, Iowa, Minnesota, South Dakota, Missouri, Kansas, and other states. Summons was served on the defendant's ticket agent in Rice county, through which its line runs, pursuant to G. S. 1923 (2 Mason, 1927) § 8009, § 9231 and § 9233. The defendant appeared and answered. It denied liability under the federal employers liability act and alleged that the plaintiff's injury occurred in intrastate commerce and that it and the plaintiff were subject to the workmen's compensation act of Kansas.
The district court had jurisdiction of the parties. It could proceed to judgment, unless because of the claimed unreasonable burden imposed upon interstate commerce; and it should do so *Page 55 
unless it ought to refuse to entertain jurisdiction for reasons of convenience and leave it to the plaintiff to bring suit elsewhere.
2. The cases upon which the defendant mainly relies in support of its claim that a trial in Minnesota will unreasonably burden interstate commerce are Davis v. Farmers Co-op. Equity Co. 262 U.S. 312, 43 S. Ct. 556, 67 L. ed. 996, and A. T.  S. F. Ry. Co. v. Wells, 265 U.S. 101, 44 S. Ct. 469,68 L. ed. 928. In neither of these cases did the defendant have a line of railway or do a railway business in the state where suit was brought, except that in the Davis case it solicited freight; nor did the cause of action upon which suit was brought arise in such state; nor was the plaintiff a resident there; nor, while unimportant here but mentioned because of what is said in paragraph four, was the action under the federal liability act. In each of them the facts stated in support of the claim of unreasonably burdening interstate commerce were more persuasive than here, for in this case the affidavit on which the motion for a dismissal is based merely states that a burden will result. To these cases may now be added Michigan Cent. R. Co. v. Mix, 278 U.S. 492, 49 S. Ct. 207,73 L. ed. 470. There an accident resulting in death occurred in Michigan, where the deceased resided and was employed by the defendant in interstate commerce and under the laws of which the defendant was incorporated. The widow of the deceased employe moved to Missouri, where suit was brought. The defendant had no line of railway in Missouri and did no business there except as it solicited freight. The maintenance of the action in Missouri was held to impose an unreasonable burden on interstate commerce within the Davis case,262 U.S. 312, 43 S. Ct. 556, 67 L. ed. 996.
The defendant railway company has 280 miles of railroad in Minnesota. It runs through trains from the Twin Cities to Kansas City and farther to the southwest. It runs through trains to Chicago from the Twin Cities. It has a branch or two in Minnesota, and a line extends from Iowa through the southwest of Minnesota northwesterly into South Dakota, connecting that region with its lines in Iowa and other places. It travels a fertile and prosperous region of Minnesota. There are no waste places. It is one of the *Page 56 
large railway systems of the country, and the portion in Minnesota is an important part of it.
We have many times held that the trial of a cause of action against a railroad company which is so definitely and materially a part of the railroad business of the state, under conditions comparable with those shown in this case, does not unconstitutionally burden interstate commerce. State ex rel. Schendel v. District Court, 156 Minn. 380, 194 N.W. 780; Erving v. C.  N.W. Ry. Co. 171 Minn. 87, 214 N.W. 12; Kobbe v. C. 
N.W. Ry. Co. 173 Minn. 79, 216 N.W. 543; Gegere v. C.  N.W. Ry. Co. 175 Minn. 96, 220 N.W. 429; Winders v. I. C. R. Co.177 Minn. 1, 223 N.W. 291, 226 N.W. 213; Phillips v. C.  N.W. Ry. Co. 177 Minn. 233, 225 N.W. 106; Witort v. C.  N.W. Ry. Co.178 Minn. 261, 226 N.W. 934.
That the interstate carrier has a considerable mileage and is active in the railroad business of the state is a factor in determining whether an unreasonable burden is imposed upon interstate commerce. This is noted in a number of the cases cited. The case of Hoffman v. Missouri ex rel. Foraker,274 U.S. 21, 47 S. St. 485, 71 L. ed. 905, supports our view that under the facts of the case it should not be held that there is an unreasonable burden cast upon interstate commerce. There the action involved was under the federal employers liability act. It was brought by a citizen and resident of Kansas for the death of an employe of the Missouri Pacific Railroad Company occurring in Kansas. The deceased was a citizen and resident of Kansas. The railroad was a Missouri corporation. The action was brought in Missouri in a county traversed by the railroad in which it had an office and an agent for the transaction of business, and under the state statute service could be made upon him. Distinguishing the Davis [262 U.S. 312] and the Atchison [265 U.S. 101] cases, the supreme court held that there was no such interference with interstate commerce as justified a refusal of jurisdiction. The claim that there was a burden upon interstate commerce was substantially that set forth in detail in the Davis case. The court said [274 U.S. 22]:
"The railroad contends that, as it could have been sued in Kansas, where the accident occurred and the plaintiff resided, the statute, *Page 57 
as applied, was void, under the doctrine of Davis v. Farmers Co-op. Equity Co. 262 U.S. 312, 43 S. Ct. 556, 67 L. ed. 996, and Atchison, Topeka  Santa Fe Ry. Co. v. Wells, 265 U.S. 101,44 S. Ct. 469, 68 L. ed. 928, because a suit in Missouri would burden interstate commerce."
And after referring to the claim made of a burden upon interstate commerce continued:
"These allegations remind of Davis v. Farmers Co-op. Equity Co. But other facts on which the decision of that case was rested are absent in the case at bar. Here, the railroad is not a foreign corporation; it is sued in the state of its incorporation. It is sued in a state in which it owns and operates a railroad. It is sued in a county in which it has an agent and a usual place of business. It is sued in a state in which it carries on doubtless intrastate as well as interstate business."
The only distinction favorable to the defendant noted between the Hoffman case, 274 U.S. 21, 47 S. Ct. 485, 71 L. ed. 905, and the one at bar is that the defendant there was a domestic corporation while here it is a foreign corporation doing business in Minnesota. About one-half of the railways in Minnesota are wholly foreign. A few less are wholly domestic. Perhaps two are organized in Minnesota and in some other state or states. No distinction is made in their manner of doing business. All do intrastate and interstate business as it comes to them and as they can procure it by solicitation or by arrangement with other roads. We cannot think that the single difference mentioned, though we do not overlook it, results, in the case before us, in casting an unreasonable burden upon interstate commerce.
Counsel for the defendant concede that our decisions upon the point discussed in this paragraph are against their contention; and they make the point so that it may be available to them when they reach a court of final authority; and it is entirely proper that they should.
3. The defendant claims that in the interest of convenience the court should decline jurisdiction because the plaintiff is a resident *Page 58 
and citizen of Kansas, where the accident happened, and the defendant is a resident and citizen of Illinois and Iowa, having a line of railroad in Minnesota and in Kansas and doing a substantial railway business in each, as well as in the states where it is incorporated. It relies much upon Douglas v. N Y N.H.  H. R. Co. 279 U.S. 377, 49 S. Ct. 355,73 L. ed. 747, affirming 248 N.Y. 580, 162 N.E. 532, which affirmed223 A.D. 782, 227 N.Y.S. 797.
In the Douglas case the action was under the employers liability act. The plaintiff was a resident and citizen of Connecticut and suffered an injury there. The New York court refused jurisdiction though the defendant, a Connecticut corporation, had a railway line and did a railway business in New York. It was the claim of the plaintiff that he was not given the protection of § 2 of art. IV of the federal constitution declaring that "the citizens of each state shall be entitled to all privileges and immunities of citizens in the several states."
The New York statute is sufficiently quoted in the cases just cited. The claim of the defendant was that the basis of classification in New York was actual residence, using the word "resident" as "one actually living in the place for the time" [279 U.S. 386]; and that so construed the statute did not infringe the constitution. The Supreme Court under a familiar rule adopted the meaning given by the courts of New York to its statute and stated its majority view as follows [279 U.S. 387]:
"Construed as it has been, and we believe will be construed, the statute applies to citizens of New York as well as to others and puts them on the same footing. There is no discrimination between citizens as such, and none between nonresidents with regard to these foreign causes of action. A distinction of privileges according to residence may be based upon rational considerations and has been upheld by this court, emphasizing the difference between citizenship and residence, in LaTourette v. McMaster, 248 U.S. 465, 39 S. Ct. 160,63 L.ed. 362." *Page 59 
The Douglas case is of intense interest, but its importance in the decision of the case before us is exaggerated. No statute and no decision of Minnesota puts residents and nonresidents or citizens and noncitizens on a substantially different standing in our courts. Of course the privileges and immunities clause does not require identical treatment. A familiar instance is the valid requirement of a bond for costs from a nonresident. Another illustration is found in C. N. Ry. Co. v. Eggen, 252 U.S. 553, 40 S. Ct. 402, 64 L. ed. 713, involving a limitation statute of Minnesota applicable when the cause of action arose outside of Minnesota.
We accord to citizens of other states the right to come into our courts for redress such as is accorded our own citizens. In an early case, Davis v. Pierse, 7 Minn. 1 (13), 82 Am. D. 65, there was involved a statute enacted during the progress of the civil war suspending the privileges of persons aiding the rebellion of prosecuting or defending proceedings in this state. Notwithstanding this statute, the right of a citizen of a sister state in rebellion, for secession did not take a state out of the union, was permitted to be heard in the courts of Minnesota. This illustrates in one aspect the view always taken in this state that citizens of other states may maintain their actions in the courts of Minnesota; and in accordance with the prevailing rule it always has been our holding that our courts are open to those from other states for the trial of transitory causes of action whether based upon common law or the statute of a sister state or a statute of the United States. There is a limitation that the law of the sister state be not contrary to the policy of our own law — not merely different from our own law but really opposed to its policy. Herrick v. M.  St. L. Ry. Co. 31 Minn. 11, 16 N.W. 413, 47 Am. R. 771; Endres v. First Nat. Bank, 66 Minn. 257, 68 N.W. 1092; Owens v. C. G. W. R. Co. 113 Minn. 49, 128 N.W. 1011; Davis v. M. St. P.  S. S. M. Ry. Co. 134 Minn. 455, 159 N.W. 1084; State ex rel. Bossung v. District Court, 140 Minn. 494, 168 N.W. 589, 1 A.L.R. 145; Dennick v. Central R. Co. 103 U.S. 11, 26 L. ed. 439; Robb v. Connolly, 111 U.S. 624, 4 S. Ct. 544, 28 L. ed. 542; Stewart v. B.  O. R. Co. 168 U.S. 445, *Page 60 18 S. Ct. 105, 42 L. ed. 537; and see cases cited in paragraph two. Of course an act of congress is not opposed to the policy of our laws, for it is our law.
The state court in the Douglas case held that the law of New York was not unconstitutional in permitting its courts in the exercise of their discretion to reject jurisdiction. If it had held otherwise it would have been sustained by the Supreme Court for it was construing its own statutes; or if not it was determining its local law. In short, the Supreme Court said that under the New York statute as construed there was nothing offensive to the federal constitution. We have no statute like that of New York. Our law from the beginning has permitted without giving discretion suits such as the one before us. To refuse jurisdiction, the constitution aside, would result in a complete change of the local law — a change which we do not wish to make. And this may be noted: If there were no privileges and immunities clause in the constitution such actions as this could be maintained under our repeated holdings — under our law from the earliest times; and of course the privileges and immunities clause does not lessen the plaintiff's rights.
No argument, however sincerely urged, that the privileges and immunities clause is impotent, so far as concerns giving to nonresidents or noncitizens rights of access to our courts, suggests that it compels us to deny access. It is idle to say that it is our law that citizens and residents of other states may not bring their transitory causes of action here. It is not our law that a so-called discretion can be exercised against those coming from other states. The law which permits access, if not enforced by the constitution, is local law; and if the privileges and immunities clause were unimportant, which was not the thought of the Supreme Court, or if it were so held here as hoped by the defendant, the question of right to take jurisdiction would be a question of local law for the supreme court of the state and a nonconstitutional one. In deciding the question of local law, one quite apart from the constitutional law, and the question which is ours to decide, we hold there is no discretion to refuse jurisdiction. Whatever the angle of approval, we hold that the action should not have been dismissed. *Page 61 
4. The defendant complains of the view taken by us of the duty of state courts to accept jurisdiction in cases arising under the federal employers liability act. The act as amended in 1910 provides:
"Under this chapter an action may be brought in a district court of the United States, in the district of the residence of the defendant, or in which the cause of action arose, or in which the defendant shall be doing business at the time of commencing such action. The jurisdiction of the courts of the United States under this chapter shall be concurrent with that of the courts of the several states, and no case arising under this chapter and brought in any state court of competent jurisdiction shall be removed to any court of the United States." 45 USCA, p. 515, § 56.
The act was construed in the Second Employers Liability Cases, 223 U.S. 1, 32 S. Ct. 169, 56 L. ed. 327, 38 L.R.A.(N.S.) 44, in the Mondou case coming from Connecticut. The court of that state refused jurisdiction. The Supreme Court reversed its decision. Referring to it in some of our cases we held that it was our duty to accept jurisdiction of cases brought under the act and we refused to decline it. State ex rel. Prall v. District Court, 126 Minn. 501, 148 N.W. 463, Ann. Cas. 1915D, 198; Davis v. M. St. P.  S. S. M. Ry. Co. 134 Minn. 455,159 N.W. 1084; State ex rel. Bossung v. District Court, 140 Minn. 494,168 N.W. 589, 1 A.L.R. 145; State ex rel. Schendel v. District Court, 156 Minn. 380, 194 N.W. 780. The same holding was made in the courts of many of the states and, indeed, in many of the federal courts. See 45 USCA, p. 531, note 28; 20 Rose's Notes U.S. Rep. pp. 428-435; Am. Dig. Courts, 489(9 1/2). It was the general holding. It is plain that the congress, when it enacted the amendment of 1910, wanted the help of the state courts in caring for the litigation necessarily attendant upon the administration of the liability act. It declined to permit actions brought in the state courts to be removed to federal courts. Southern Ry. Co. v. Puckett,244 U.S. 571, 37 S. Ct. 703, 61 L. ed. 1321, Ann. Cas. 1918B, 69, and cases cited; Miner v. C. B.  Q. R. Co. 147 Minn. 21,179 N.W. 483. In Owens v. C. G. W. R. Co. *Page 62 113 Minn. 49, 53, 128 N.W. 1011, 1013, we interpreted the amendment (36 St. 291, c. 143) as unnecessary to give jurisdiction, which had been long exercised, "its effect being only as to the right of removing to the federal courts actions brought in the state courts." Considerations of economy and quickness of result likely were important. And the congress when it named the several courts in which suit might be brought likely had in mind that there were interests of employes which would be served best by not restricting the place of trial to the district where the cause of action arose or where the injured employe lived. The congress which by art. 1, § 8, of the constitution was given authority to regulate commerce in the exercise of that power created a liability act, and for the benefit of those employed and injured in interstate commerce provided that state courts might try their cases. Our reading of the Second Employers Liability Cases may have induced a too strong expression of our duty under the federal act to exercise the jurisdiction which we had. Many respectable courts were as much at fault, if it was a fault. But without a command we had jurisdiction, and if we felt it our duty to help carry the burden of litigation few will criticize. Our state as well as our sister states care for a mass of litigation arising from federal legislation without just blame for it.
Judgment reversed.